FILE COPY


                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                        (512) 463-1312




                                Wednesday, August 10, 2022

B. M.                                         W. M., IV
* DELIVERED VIA E-MAIL & POSTAL *
                                              Patricia Hardy
Mr. Clint F. Sare                             Hardy Law Firm, P.C.
Law Office of Clint F. Sare                   PO Box 907
P.O. Box 1694                                 Madisonville, TX 77864-0907
Bryan, TX 77806-1694                          * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

Ms. Caroline Carow
P.O. Box 149030
Agency Mail Code: E611
Austin, TX 78714
* DELIVERED VIA E-MAIL *

RE:     Case Number: 22-0468
        Court of Appeals Number: 10-21-00324-CV
        Trial Court Number: 20-16841

Style: IN THE INTEREST OF A.D., A.D., M.D., B.D., C.M. AND A.M., CHILDREN


Dear Counsel:

        Today the Supreme Court of Texas issued the enclosed order in the above-referenced
case.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Brad Sonego, Deputy Clerk

cc:      District Clerk Madison County (DELIVERED VIA E-MAIL)
         Kathryn Bradley (DELIVERED VIA E-MAIL)
         Ms. Anna Maria Ford (DELIVERED VIA E-MAIL)
         Ms. Vicki Kozikoujekian (DELIVERED VIA E-MAIL)
         Ms. Nita Whitener (DELIVERED VIA E-MAIL)
                                     FILE COPY


THE SUPREME COURT OF TEXAS
Post Office Box 12248
Austin, Texas 78711
                             (512) 463-1312